Order entered May 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01560-CV

                    IN THE INTEREST OF L.T. AND E.T., CHILDREN

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-52955-2011

                                            ORDER
       We GRANT appellant’s May 3, 2013 second motion for an extension of time to file a

brief. Appellant shall file her brief on or before May 10, 2013.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE